         Case 1:20-cv-02291-LAP Document 25 Filed 01/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER PETERSON,

                   Plaintiff,
                                               No. 20-CV-2291 (LAP)
          -against-
                                                       ORDER
FRAME LA BRANDS, LLC,

                   Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The conference scheduled for January 26, 2021 at 11:30 a.m.

will occur as a teleconference using the dial-in 877-402-9753,

access code: 6545179.

SO ORDERED.

Dated:    January 21, 2021
          New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
